IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                March 16, 2009
                               No. 08-30441
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

PATRICK ANTHONY TRIUMPH

                                           Petitioner-Appellant

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent-Appellee


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 2:07-CV-2117


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Patrick Anthony Triumph, a native and citizen of Guyana, appeals the
denial of his 28 U.S.C. § 2241 petition for a writ of habeas corpus. Triumph was
detained pursuant to 8 U.S.C. § 1226(c) pending removal proceedings. The
Board of Immigration Appeals (BIA) affirmed an order of removal against
Triumph on August 26, 2006. Since that time, Triumph has been detained
pursuant to 8 U.S.C. § 1231. See 8 U.S.C. §§ 1101(a)(47)(B), 1231(a)(1)(B).



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-30441

      Triumph’s § 2241 petition challenged his detention on various grounds.
Because Triumph’s order of removal has become administratively final, he can
no longer state a claim for relief under § 1226(c) in a § 2241 petition. See
Andrade v. Gonzales, 459 F.3d 538, 543 (5th Cir. 2006). Liberally construing his
pro se brief as challenging his continued detention as unlawfully indefinite, we
nevertheless conclude that Triumph has failed to meet the initial burden of proof
in showing that no significant likelihood of removal in the reasonably foreseeable
future exists. See id. at 543-44 (applying Zadvydas v. Davis, 533 U.S. 678, 701
(2001)).
      Triumph has failed to brief any argument challenging the district court’s
denial of his claim that his detention is improper because he is not a threat to
society or a flight risk or that his detention violates the due process clause.
According, these claims are deemed abandoned. See Hughes v. Johnson, 191
F.3d 607, 613 (5th Cir. 1999).
      Triumph also argues that his detention violates the extradition treaty
between the United States and Canada and that his detention has exacerbated
his mental health problems in violation of his constitutional due process rights.
Because Triumph presented these claims for the first time on appeal, we do not
address them. See Kinash v. Callahan, 129 F.3d 736, 739 n.10 (5th Cir. 1997)
(stating general rule that this court does not review issues first raised on
appeal).
      We deny Triumph’s motion to expedite his appeal as moot.
      MOTION DENIED; AFFIRMED.




                                        2